DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-15 are pending. 
Claim 14 is withdrawn. 
Claims 1-13 and 15 are rejected.   

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-13 and 15) in the reply filed on 16 May 2022 is acknowledged.  The traversal is on the ground(s) that the international search authority found that the claims contained unity of invention.  This is not found persuasive because examination of the claims is conducted independently of the international search authority. The restriction requirement is maintained.
Applicant’s election of the species of formula (I), 
    PNG
    media_image1.png
    158
    221
    media_image1.png
    Greyscale
, wherein:
R1, R2, R3, R4 and R5 are H,
A is 2-trifluoromethyl-pyridyl-3-yl, and
B is 2,4-dichlorophenyl,
is acknowledged. Claims 1-13 and 15 read on the elected species.
Examination of the elected invention was conducted in accordance with the MPEP 803.02. The elected species does not appear allowable in view of the prior art; therefore, examination of the Markush-type claim has not been extended. Subject matter not embraced by the elected embodiment or the above identified elected species is therefore withdrawn from further consideration.  Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  

Priority

    PNG
    media_image2.png
    98
    471
    media_image2.png
    Greyscale

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The certified copy is in English and provides full support under 35 USC 112(a) for the claimed invention. Therefore, the effective filing date of the claims is 20 Dec 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 Jun 2020 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the IDS has been considered by the examiner and a signed copy is enclosed herewith. 

Specification
The specification amendment filed on 18 Jun 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  Specifically, the following new phrase is not supported by the application (as filed on 19 Dec 2018): “the contents of which applications are hereby incorporated by reference.”  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  See MPEP 211.02 and MPEP 201.06(c)(IV). PCT Rule 20.6, Rule 20.7 and Rule 4.18 are directed specifically to 371 applications.  This objection may be overcome by deleting said phrase. 

Claim Objections
Claims 1, 3, and 10-13 are objected to because of the following informalities: 
Claim 1 is objected to for being written in improper Markush format. Line 1 of the claim recites a Markush list of plants that should be separated by “or” instead of “and”. See MPEP 2173.05(h). 
Claim 1, line 2 of the Markush group R8 (p. 4) is missing commas around the phrase “independently of each other”. 
Claims 1 and 11-13 recite binomial scientific names of plants, all of which should be italicized.
Regarding claim 1, to improve the clarity of the claim, it is suggested that “a compound of formula (I)” be replaced with “a compound of formula (Ia) or (Ib)”
    PNG
    media_image3.png
    266
    951
    media_image3.png
    Greyscale
 to clarify that formula encompasses both structures. See specification p. 4 for support.
Claim 3, line 1, recites “to either claim 1” which is a typographical error. The word “either” should be removed. 
Claim 10 is missing a sentence-ending period.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 12 is rejected under 35 U.S.C. 112(b) being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation “the plant is potato or tomato”, and the claim also recites "more particularly potato which is the narrower statement of the limitation. The claim is considered indefinite because there is a question or doubt as to whether the scope of the claimed plants are limited to tomato and potato plants or solely to potato plants. This rejection may be overcome by deleting “, more particularly potato”.



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 and 15 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US 9,414,589 B2 (pub. 16 Aug 2016).
The ‘589 patent teaches a method for protecting plants and propagation material from pests and/or fungi by applying an effective amount of a compound of formula I, 
    PNG
    media_image4.png
    191
    249
    media_image4.png
    Greyscale
. For example, the compounds can be used for controlling early blight (Alternaria solani) affecting potato plants and for controlling Fusarium oxysporum on cotton plants. The racemic cis-compound  
    PNG
    media_image5.png
    53
    505
    media_image5.png
    Greyscale
and its (R)-enantiomer, compound 11, 
    PNG
    media_image6.png
    258
    423
    media_image6.png
    Greyscale
, are representative. See, e.g., col. 31 ll. 39-45, claim 8, and claims 18-19. This disclosure anticipates the claims as follows:
Claim 1, a method of controlling/prevention infestation by Alternaria solani or Fusarium oxysporum comprising applying to a crop of plants or propagation material thereof, a compound 
of formula (I), 
    PNG
    media_image7.png
    142
    210
    media_image7.png
    Greyscale
, wherein:
R1, R2, R3, R4 and R5 are H,
Y is CR12R13, R12 and R13 are H,
A is a 6-membered heteroaromatic ring with one heteroatom and substituted by one R6,
R6 is C1-haloalkyl,
B is phenyl substituted by two R8 groups, and
R8 is halogen.
Claim 2, wherein Y is CH2, 
A is a 6-membered heteroaromatic ring with one N atom and substituted by one R6,
R6 is C1-haloalkyl,
R1, R2, R3, R4 and R5 are H,
B is phenyl substituted by two R8 groups, and
R8 is halogen.
Claim 3, wherein A is a 6-membered heteroaromatic ring with one N atom and substituted by one R6.
Claim 4, wherein B is phenyl substituted by two R8 groups.
Claim 5, wherein B is phenyl disubstituted with chloro, A is pyridyl substituted with one trifluoromethyl, Y is CH2, and R1, R2, R3, R4 and R5 are H.
Claim 6, wherein Y is CH2, B is dihalogen substituted phenyl disubstituted, A is pyridyl monosubstituted with C1-haloalkyl, and R1, R2, R3, R4 and R5 are H.
Claim 7, wherein the compound is of formula (Ic), 
    PNG
    media_image8.png
    224
    494
    media_image8.png
    Greyscale
, which is immediately envisaged as a component of the compound 
    PNG
    media_image5.png
    53
    505
    media_image5.png
    Greyscale
  because the compound contains both (cis) - R- and S-enantiomers; wherein R11 and R12 are halogen and A is pyridyl monosubstituted with C1-haloalkyl.
Claim 8, wherein R11 and R12 are Cl and A is pyrid-3-yl monosubstituted by C1-haloalkyl.
Claim 9, wherein A is 
    PNG
    media_image9.png
    214
    187
    media_image9.png
    Greyscale
and R13 is C1-haloalkyl.
Claim 10, wherein the compound is compound 1: 
    PNG
    media_image5.png
    53
    505
    media_image5.png
    Greyscale

Claims 11-12, wherein the microorganism is Alternaria solani on a potato plant.
Claim 15, where potato propagation materials are treated with a compound of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 9,414,589 B2 (pub. 16 Aug 2016) in view of Inami et al. Microbes Environ. 2014, 29, 200-210.
The ‘589 patent teaches a method for protecting plants and propagation material from pests and/or fungi by applying an effective amount of a compound of formula I, 
    PNG
    media_image4.png
    191
    249
    media_image4.png
    Greyscale
. Vegetable, such as tomatoes, are mentioned as “suitable target plants”. In one embodiment, the compounds are used for controlling Fusarium oxysporum on cotton plants. Compound 11, 
    PNG
    media_image6.png
    258
    423
    media_image6.png
    Greyscale
, is representative. See, e.g., col. 31 ll. 42-45, col. 47 ll.13-25, claim 8, and claim 18. The ‘589 patent does not specifically teach targeting Fusarium oxysporum on tomato plants.
Inami teaches Fusarium oxysporum is a pathogen that affects tomato plants. See, e.g., p. 200 (left column, second paragraph), p. 206 (right column, second paragraph), Fig. 1, Table 4, etc.
A person of ordinary skill in the art, having recognized that Fusarium oxysporum is a pathogen affecting tomato plants, would have been motivated to use the method of ‘589 for controlling pathogens in tomato plants, because ‘589 teaches that tomato plants are suitable target plants. According to ‘589, the compounds of formula (I), 
    PNG
    media_image4.png
    191
    249
    media_image4.png
    Greyscale
, target pathogens such as Fusarium oxysporum. Therefore, a person of ordinary skill would have had an expectation of success in being able to control this pathogen by treating tomato plants or propagation materials thereof with an effective amount of compound 11, 
    PNG
    media_image6.png
    258
    423
    media_image6.png
    Greyscale
 (disclosed by ‘589 as an example of a compound of formula (I)). This would have rendered obvious claim 13, drawn to controlling Fusarium oxysporum on tomato plants using a compound of claim 1, such as 
    PNG
    media_image6.png
    258
    423
    media_image6.png
    Greyscale
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-13 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 18-19 of U.S. Patent No. 9,414,589 in view of US 9,414,589, and, in the alternative, Inami et al. Microbes Environ. 2014, 29, 200-210.
The ‘589 patent teaches a method for protecting plants and propagation material from pests and/or fungi by applying an effective amount of a compound of formula I, 
    PNG
    media_image4.png
    191
    249
    media_image4.png
    Greyscale
. Compound 11, 
    PNG
    media_image6.png
    258
    423
    media_image6.png
    Greyscale
, is representative. See, e.g., claims 8 and 18-19. The claims of the ‘589 patent do not specifically teach targeting Fusarium oxysporum on tomato plants or Alternaria solani on potato plants.
The ‘589 specification teaches vegetables, such as tomatoes, are “suitable target plants”. In one embodiment, the compounds are used for controlling Fusarium oxysporum on cotton plants and, in another embodiment, for controlling Alternaria solani on potato plants. See, e.g., col. 31, ll. 39-45.
Inami teaches Fusarium oxysporum is a pathogen that affects tomato plants. See, e.g., p. 200 (left column, second paragraph), p. 206 (right column, second paragraph), Fig. 1, Table 4, etc.
A person of ordinary skill in the art, having recognized that Fusarium oxysporum is a pathogen affecting tomato plants, would have been motivated to use the method of ‘589 for controlling pathogens in tomato plants, because ‘589 teaches that tomato plants are suitable target plants. According to ‘589, the compounds of formula (I), 
    PNG
    media_image4.png
    191
    249
    media_image4.png
    Greyscale
, target pathogens such as Fusarium oxysporum. Therefore, a person of ordinary skill would have had an expectation of success in being able to control this pathogen by treating tomato plants or propagation materials thereof with an effective amount of compound 11, 
    PNG
    media_image6.png
    258
    423
    media_image6.png
    Greyscale
 (disclosed by ‘589 as an example of a compound of formula (I)).
In conclusion, the claims of ‘589 in view of the disclosure of ‘589 renders obvious claims 1-12 and 15, and the claims of ‘589 in view of Inami renders obvious claims 1-11, 13 and 15.

Claims 1-13 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,867,371 B2 in view of US 9,414,589, and, in the alternative, Inami et al. Microbes Environ. 2014, 29, 200-210.
The ‘371 patent teaches the compound 
    PNG
    media_image10.png
    218
    470
    media_image10.png
    Greyscale
and a composition thereof for controlling pests in soil. See, e.g., claims 1-2 and 13-14. The claims do not teach treating potato or tomato plants for fungi, such as Fusarium oxysporum or Alternaria solani.
The ‘589 patent teaches using the same compound, which is immediately envisaged from the fourth compound of claim 19, 
    PNG
    media_image11.png
    51
    501
    media_image11.png
    Greyscale
, as well as its enantiomer (compound 11) for controlling Fusarium oxysporum on cotton plants and, in another embodiment, for controlling Alternaria solani on potato plants. ‘589 also teaches that tomato plants are “[s]uitable target plants”. See, e.g., claims 1, 8-9, 18-19, and col. 31 ll.39-45. Furthermore, Inami teaches that Fusarium oxysporum affect tomato plants. See, e.g., p. 200 (left column, second paragraph), p. 206 (right column, second paragraph), Fig. 1, Table 4, etc.
A person of ordinary skill in the art, having recognized that Fusarium oxysporum is a pathogen affecting tomato plants, would have been motivated to use compound 
    PNG
    media_image10.png
    218
    470
    media_image10.png
    Greyscale
of ‘371 and a composition thereof for controlling fungi in tomato and potato plants, because ‘589 teaches that tomato and potato plants are suitable target plants for fungicidal treatment with compounds of formula (I), 
    PNG
    media_image4.png
    191
    249
    media_image4.png
    Greyscale
, such as 
    PNG
    media_image11.png
    51
    501
    media_image11.png
    Greyscale
(which contains the compound of ‘371). Furthermore, ‘589 teaches the compounds can target pathogens such as Fusarium oxysporum and Alternaria solani on suitable plants. Therefore, a person of ordinary skill would have had an expectation of success in being able to control these pathogens by treating tomato plants for Fusarium oxysporum or propagation materials thereof, and by treating potato plants for Alternaria solani with an effective amount of the compound
    PNG
    media_image10.png
    218
    470
    media_image10.png
    Greyscale
 .
In conclusion, the claims of ‘371 in view of ‘589 renders obvious claims 1-12 and 15, and the claims of ‘371 in view of Inami renders obvious claims 1-11, 13 and 15.




Claims 1-13 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,053,201 B2 in view of US 9,414,589 B2, and, in the alternative, Inami et al. Microbes Environ. 2014, 29, 200-210.
The ‘201 patent teaches a crystal form of the compound 
    PNG
    media_image10.png
    218
    470
    media_image10.png
    Greyscale
, a composition thereof, and a method of use thereof for protecting plants and propagation material from fungi. See, e.g., claims 1, 9-10 and 13-14. The claims do not teach treating potato or tomato plants for fungi, such as Fusarium oxysporum or Alternaria solani.
The ‘589 patent teaches using the same compound, which is immediately envisaged from the fourth compound of claim 19, 
    PNG
    media_image11.png
    51
    501
    media_image11.png
    Greyscale
, and its enantiomer (compound 11) for controlling Fusarium oxysporum on cotton plants and, in another embodiment, for controlling Alternaria solani on potato plants. ‘589 also teaches that tomato plants are “[s]uitable target plants”. See, e.g., claims 1, 8-9, 18-19, and col. 31 ll.39-45. Furthermore, Inami teaches that Fusarium oxysporum affect tomato plants. See, e.g., p. 200 (left column, second paragraph), p. 206 (right column, second paragraph), Fig. 1, Table 4, etc.
A person of ordinary skill in the art, having recognized that Fusarium oxysporum is a pathogen affecting tomato plants, would have been motivated to use compound 
    PNG
    media_image10.png
    218
    470
    media_image10.png
    Greyscale
of ‘201 and a composition thereof for controlling fungi in tomato and potato plants, because ‘589 teaches that tomato and potato plants are suitable target plants for fungicidal treatment with compounds of formula (I), 
    PNG
    media_image4.png
    191
    249
    media_image4.png
    Greyscale
, such as 
    PNG
    media_image11.png
    51
    501
    media_image11.png
    Greyscale
(which contains the compound of ‘201). Furthermore, ‘589 teaches the compounds can target pathogens such as Fusarium oxysporum and Alternaria solani on suitable plants. Therefore, a person of ordinary skill would have had an expectation of success in being able to control these pathogens by treating tomato plants for Fusarium oxysporum or propagation materials thereof, and by treating potato plants for Alternaria solani with an effective amount of the compound
    PNG
    media_image10.png
    218
    470
    media_image10.png
    Greyscale
 .
In conclusion, the claims of ‘201 in view of ‘589 renders obvious claims 1-12 and 15, and the claims of ‘371 in view of Inami renders obvious claims 1-11, 13 and 15.
Conclusion  
No claims are allowed.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached during 10 am-6 pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amanda L. Aguirre/Primary Examiner
Art Unit 1626